Citation Nr: 1016549	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) and Board remand.  

In June 2009 decision, the Board remanded the issues of 
entitlement to service connection for a right knee disability 
and entitlement to service connection for a left knee 
disability to the RO for further development.  In a December 
2009 rating decision, the RO granted service connection for a 
right knee disability and a left knee disability.  Because 
the December 2009 rating decision granted service connection 
for the disorders requested, the December 2009 rating 
decision represents a full grant of the benefits sought with 
respect to those issues.  Thus, these matters are no longer 
before the Board for consideration.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1977).


FINDINGS OF FACT

1.  Chronic cold injury residuals were not manifested during 
active service or at any time thereafter.

2.  The Veteran has not lost use of both legs such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or wheelchair, due to her service-connected right and 
left knee disorders.  

3.  The Veteran is not service connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.


CONCLUSIONS OF LAW

1.  Chronic cold injury residuals were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  The basic eligibility requirements for a certificate for 
specially adapted housing or a home adaptation grant have not 
been established.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for residuals of a cold injury and 
entitlement to a certificate of eligibility for specially 
adapted housing or a home adaptation grant, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a December 
2009 readjudication of the Veteran's claims, letters dated in 
November 2004, May 2005, June 2006, and August 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, her VA treatment records, her Social 
Security Administration records, and her identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although no 
examination was provided regarding the Veteran's claim for 
entitlement to service connection for residuals of a cold 
injury, none is required.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of a diagnosed 
disability or symptoms of a disability, (2) establishes that 
the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not show that the Veteran has a 
current disability manifested by residuals of a cold injury, 
that she incurred a cold injury during service, or that there 
is a nexus between a current disability manifested by 
residuals of a cold injury and active duty service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting 
that the third element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and active service, including equivocal or non- specific 
medical evidence or credible lay evidence of continuity of 
symptomatology).  In addition, although the Veteran was not 
provided with a VA examination specific to her claim for 
entitlement to specially adapted housing or a special home 
adaptation grant, the Board finds that such an examination is 
not necessary to decide her claim.  As discussed below, the 
November 2009 VA examination report, the VA treatment 
records, and the private treatment records in the claims file 
provide sufficient evidence of the severity of the Veteran's 
bilateral knee disabilities to determine whether they meet 
the criteria for specially adapted housing or a special home 
adaptation grant.  Thus, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

I.  Service Connection for Cold Injury Residuals

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran is seeking service connection for residuals of a 
cold injury.  During a June 2006 hearing before the Board, 
she testified that, during service, her duties included 
driving "vehicles on and off the flight lines, and, most 
importantly, provid[ing] heat to the gentlemen who worked in 
the aircraft below zero."  She noted that she was stationed 
at Minot, North Dakota, and that she was required to wear 
special gear when outside due to the cold temperatures.  She 
reported that she saw a doctor for frostbite or cold weather 
injuries to the extremities during service.  She stated that 
she never had problems with her hands and feet before, but 
that she now has pain in her hands.

The Veteran's service treatment records are negative for any 
complaints of or treatment for a cold injury.  A March 1979 
service personnel record reflects that the Veteran was unable 
to report to duty for 10 days due to illness, and that she 
felt that this was directly related to the nature of her job 
(i.e., manual labor and being outside).  A May 1979 service 
personnel record makes reference to the "severe cold 
weather," notes that the Veteran placed her many personal 
needs before her Air Force job, and indicates that the 
Veteran stated that her job duties were too hard as she could 
not physically handle her job as an age driver.  The 
Veteran's May 1979 separation examination reveals that her 
upper and lower extremities were normal except for keloid 
scars on the right forearm and left leg.  There was no 
indication of a cold injury or residuals thereof.  In a 
report of medical history, completed at that time, the 
Veteran complained of cramps in her legs and foot trouble.  
She also noted infrequent episodes of muscle spasm during 
menses which resolved with massage and change of position.  
With regard to her reported foot trouble, she noted a callus 
on the second right toe.

An August 1979 VA examination report was negative for any 
complaints or findings of residuals of a cold injury.

VA treatment records from July 2002 through April 2003 note 
the Veteran's complaints of pain in her hands and callouses 
on her feet.  A July 2002 treatment record reveals that the 
Veteran reported complaints of hammertoes and pressure under 
her feet.  She walked on the inside of her foot and used a 
cane due to hammertoes.  A July 2002 VA treatment record 
notes a diagnosis of osteoarthritis of the hand.  The Veteran 
reported that she sensed weather changes in her right hand, 
and that she knew when it was damp or would rain.  In August 
2002, the Veteran complained of callouses on her feet due to 
hammertoes, and noted that she used inserts with no relief.  
X-rays of the feet revealed no fractures or dislocations.  
There was mild hallux valgus of both great toes and mild 
narrowing of the first metatarsal joints of the great toes.  
There was no spur at the posterior aspect of the calcaneus.  
There was diminished calcaneal arch, bilaterally.  The 
diagnoses were bilateral equinus, bilateral pes planus, 
bilateral hammertoes, and bilateral mild hallux abducto 
valgus.  Another August 2002 treatment record notes the 
Veteran's complaints of painful feet for years.  She reported 
that she had calluses due to hammertoes.  A September 2002 VA 
treatment record reflects the Veteran's complaints of 
bilateral foot pain with callouses.  The diagnoses were pes 
planus, equinus, Morton's foot type, and painful callouses.  
A December 2002 treatment record reveals that the Veteran 
complained of pain in her hands.  She noted that her 
arthritis became "quite severe" with colder weather.

In May 2003, the Veteran underwent a VA examination.  The 
report notes her complaints of tender hammertoes, and that 
the second toe of each foot was painful.  She claimed that 
she developed hammertoes during service as a result of 
wearing shoes that were one size too small.  The diagnosis 
was mild hammertoes with associated callus formation.

In an October 2003 statement, E.K., M.D. reported that he 
treated the Veteran for 12 years, and that he saw her for 
multiple problems, including joint pain.  Private medical 
treatment records from May 1992 through September 2009 from 
E.K., M.D. are of record, but do not reflect any complaints 
of or treatment for residuals of a cold injury.  A June 1997 
x-ray of the right ankle and foot revealed an acute 
nondisplaced fracture at the base of the right fifth 
metatarsal.

A September 2004 VA treatment record reflects that the 
Veteran was issued arch supports for flat feet.  May 2009 VA 
treatment records note the Veteran's complaints of right hand 
pain, which she rated as an eight on a one to ten scale.  She 
noted that she kept dropping things.  A May 2009 x-ray of the 
right hand revealed no significant or minor abnormality.  A 
June 2009 VA treatment record notes the Veteran's complaints 
of burning hand pain.  She denied trauma and repetitive use.  
The report reflects that she gave varying accounts of her 
story.  A right hand x-ray was unremarkable.  The diagnosis 
was right hand pain.  An August 2009 treatment record notes 
the Veteran's complaints of bilateral foot pain under 
callouses, bilaterally.  The diagnoses were pes planus, 
equinus, Morton's foot type, and painful callouses.

After a thorough review of the evidence of record, the Board 
concludes that service connection for residuals of a cold 
injury is not warranted.  Initially, the Board observes that 
the claims file is negative for a diagnosis of a current 
disability which is the residual of a cold injury.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  The Board 
acknowledges the Veteran's testimony that she now has pain in 
her hands and feet, which she attributes to an inservice cold 
injury.  In that regard, there is one VA treatment record 
which notes a diagnosis of right hand osteoarthritis, and 
there are several diagnoses of pes planus, equinus, Morton's 
foot type, and painful callouses.  Nevertheless, there is no 
evidence indicating that any of these disorders is a residual 
of a cold injury.

In addition, the Veteran's service treatment records are 
negative for any complaints of or treatment for a cold 
injury.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury).  The Veteran's May 1979 separation examination 
found her upper and lower extremities to be normal on 
examination, except for keloid scars on the right forearm and 
left leg.  The Board acknowledges the Veteran's testimony 
during her June 2006 Board hearing that she saw a doctor for 
frostbite or cold weather injuries to her extremities during 
service.  However, the Veteran's service treatment records do 
not support her assertion.  Thus, as the contemporaneous 
evidence of record does not corroborate the Veteran's 
statement that she saw a doctor for frostbite or cold weather 
injuries to her extremities during service, and because 
interest likely plays a roll in the Veteran's statement, the 
Board does not find the Veteran's statement regarding her 
reported inservice cold injury to be credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting 
that the Board is obligated to determine the credibility of 
lay statements); see also Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The Board acknowledges that the Veteran reported foot 
trouble, including calluses, in a May 1979 report of medical 
history.  However, the Veteran has not alleged, and the 
evidence does not show, that her foot calluses were caused by 
an inservice cold injury.  Indeed, the medical evidence 
reflects that the Veteran's foot calluses were a result of 
hammertoes.  Further, during a May 2003 VA examination, the 
Veteran reported that she developed hammertoes during service 
as a result of wearing shoes that were one size too small.  
Although the medical evidence also reveals diagnoses of pes 
planus, equinus, and Morton's foot type, the Veteran has not 
alleged, and the evidence does not show, that these foot 
disorders are related to a cold injury.  In fact, the Veteran 
separately filed a claim for entitlement to service 
connection for a bilateral foot disorder, which she described 
as bilateral foot pain due to wearing shoes too small during 
service.  That claim was denied by the RO in July 2003, and 
has not been appealed to the Board; thus, that issue is not 
before the Board at this time.

To the extent that the Veteran's right hand osteoarthritis, 
pes planus, equinus, Morton's foot type, or painful callouses 
could be construded as current residuals of a cold injury, 
the remaining evidence of record does not support a nexus 
between any hand or foot disorder and a cold injury.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  
There is no medical evidence of record which indicates that 
the Veteran's hand or foot disorders are related to an 
inservice cold injury.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Additionally, the first medical 
evidence of hand or foot pain was in 2002, over 23 years 
after service discharge.  See Mense v. Derwinski, 1 Vet. App. 
354 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Moreover, there is no 
medical or lay evidence of continuity of symptomatology for 
any hand or foot disorder since service discharge.

The Board acknowledges the Veteran's lay statements that she 
currently has hand and foot pain as a result of an inservice 
cold injury.  The Veteran can provide competent evidence 
about what she experienced.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's 
statements that her claimed hand and foot disorders are 
related to an inservice cold injury are not competent 
evidence of a nexus between any current disorder and service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting 
that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  Absent medical 
evidence that the Veteran has a hand or foot disorder which 
is the residual of a cold injury incurred during active duty 
service, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).

As there is no medical evidence of a current disability which 
is the residual of a cold injury, no credible evidence of an 
inservice cold injury, and no evidence linking a current cold 
injury disability to active duty service, service connection 
for residuals of a cold injury is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

II.  Specially Adapted Housing or Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair. 38 U.S.C.A. § 2101; 38 C.F.R. § 
3.809(a)-(b).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2009).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63 (2009).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joint.  See 38 C.F.R. § 4.45 (2009).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot.  It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. § 4.21 (2009) (application of rating 
schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

The Veteran is service connected for posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; left knee 
arthritis, evaluated as 30 percent disabling; and right knee 
arthritis, evaluated as 30 percent disabling.  The Veteran's 
service-connected disabilities have been evaluated in 
combination as 90 percent disabling, effective July 27, 2004.  
The Veteran also receives a total disability rating based on 
individual unemployability.

The Veteran is seeking specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.  She contends that she is entitled to such benefits 
because she requires the use of a cane and knee braces.  
During her June 2006 hearing before the Board, the Veteran 
testified that her knees sometimes give out on her, and that 
she can sometimes walk and ambulate without the use of a 
cane, but that there were times that she fell without it.  
She stated that she has fallen two times.  She also reported 
that she wore Velcro knee braces without bars on the sides, 
and that she sometimes wore leg stockings.  She noted that 
she lived on the bottom level of a three-story townhouse.

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated. 38 C.F.R. § 3.809(b)(1), (3).  Because the 
Veteran has not lost the use of either upper extremity and is 
not blind, the other subparagraphs of 38 C.F.R. § 3.809(b) 
are not for application in this case.  The Veteran does not 
contend otherwise.  The criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).  Compare Melson v. Derwinski, 1 Vet. 
App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

VA treatment records from December 1979 through December 2003 
reveal diagnoses of and treatment for bilateral knee 
osteoarthritis.  Her symptoms included pain.  A December 1979 
record indicates that the Veteran was issued axillary 
crutches for partial weight bearing on her right leg.  The 
report reflects that, after much training, she was able to 
demonstrate fairly good gait.  At times she demonstrated 
heavy partial weight bearing, but all other ambulation 
activities were demonstrated adequately.  A December 2003 VA 
treatment record notes that the Veteran reported left knee 
buckling and related that she would like a disabled parking 
sticker.

A February 2000 private medical treatment record reveals that 
the Veteran underwent arthroscopic patellar and lateral 
tibial plateau chondroplasties of the left knee.  The 
postoperative diagnosis was chondromalacia, patella, and 
lateral tibial plateau.

In a September 2004 letter, L.W., M.D. stated that the 
Veteran required a left knee brace for support.  In a 
February 2005 letter, H.P., M.D. reported that he treated the 
Veteran for bilateral knee pain which limited her mobility on 
stairs and otherwise.  Dr. H.P. noted that the Veteran used 
bilateral knee braces and a cane for support.  In an August 
2005 letter, J.R., M.D. stated that, due to end-stage 
degenerative joint disease of the left knee and right knee 
arthritis, the Veteran "is disabled for stair ambulation and 
should be considered eligible for housing on a single level 
that does not require climbing stairs."

Private treatment records from May 1992 through September 
2009 reveal complaints of and treatment for bilateral knee 
pain.  In June 1997, the Veteran complained of left knee pain 
with weight bearing or while in the wrong position.  Physical 
examination revealed no swelling, no effusion, negative grind 
test, and no tenderness over the knee cap.  Most of her 
tenderness was over the patella insertion on the tibial 
tubercle.  There was laxity in both the medial and lateral 
collateral ligaments.  The Veteran was provided with an Ace 
wrap.  She also requested a note for work so that she could 
work on a stool rather than standing.  A June 2000 record 
reveals that the Veteran felt as though her left knee was 
going to give out.  Examination revealed full extension, not 
quite full flexion, and tenderness.  The knee looked a bit 
swollen, but was not hot or red.  The joint was stable.  The 
Veteran's knee was wrapped for support and she was instructed 
to continue using her cane.  A September 2009 record notes 
that the Veteran reported that stairs were a problem.  She 
noted that both knees tended to give out, but denied locking.  
She stated that the worst problem was getting up from chairs 
or using stairs, and that she was using a cane.  Physical 
examination revealed full range of motion, mild crepitance, 
bilaterally, intact ligaments, and no effusion.  The Veteran 
was instructed to stay in one-story housing, if possible.

VA treatment records from February 2004 through September 
2009 reveal continued treatment for bilateral knee disorders.  
A September 2004 VA treatment record reflects that the 
Veteran was issued a left knee brace.  Another September 2004 
record indicates that the Veteran was issued an aluminum 
straight cane and a gait training utilizing cane.  Another 
September 2004 VA treatment record notes the Veteran's 
complaints of left knee pain and weakness.  She reported that 
she underwent a left knee arthroscopy 1 1/2 years before.  
She was wearing a neoprene knee sleeve and was asking for a 
knee brace.  Physical examination revealed symmetrical knee 
contours and active range of motion.  There was some mild 
crepitation at the right knee with squat and stand.  There 
was no evidence of knee joint instability, and no evidence of 
erythema, induration, increased calor, cellulitis, effusion, 
or infection.  The patella tracked in the midline.  The 
physician could not isolate a specific medial or lateral 
joint line tenderness.  In another September 2004 VA 
treatment record, the Veteran stated that her left knee would 
give out on her sometimes after her injury in 1979, and that 
she underwent microscopic surgery which showed arthritis and 
"degenerative stuff" and scar tissue.  The Veteran stated 
that aggravating factors included walking and using stairs, 
and the Veteran reported that she could not use the stairs.  
She also noted that she could not bend or exercise, and that 
she was afraid of falling.  She requested a left knee brace.  
In yet another VA treatment record from September 2004, the 
Veteran stated that she lived in a three-story townhouse, but 
that she had to stay on the first floor due to severe knee 
pain.

A November 2004 record shows that the Veteran was issued a 
right knee brace.  In February 2005, the Veteran complained 
of chronic knee pain and noted that she had to sleep on the 
first floor of her three-story house.  She stated that she 
could hardly walk, that she could not use stairs, and that 
she could not run.  She indicated that her left knee gave out 
on her.  Physical examination revealed no erythema, edema, 
dislocation, deformity, muscle atrophy, or scar.  The Veteran 
limped with a cane.  There was tenderness to palpation over 
the medial and lateral joint lines.  There was flexion to 120 
degrees and extension to 0 degrees.  Knee muscle strength was 
4/4.  Deep tendon reflexes were 2.  Varus and valgus tests 
were positive, anterior and posterior drawer tests were 
negative, a McMurray's test was positive, a patellar grind 
test was positive, and a patellar apprehension test was 
negative.  The Veteran was instructed to restrict kneeling, 
squatting, and deep knee bends and to avoid lifting, bending, 
and twisting of the knees.  An August 2005 VA treatment 
record notes that the Veteran had longstanding end-stage 
degenerative joint disease of the left knee and right knee 
arthritis, and that she requested a letter regarding single 
level domiciliary housing.  She complained of bilateral knee 
pain and weakness.  Physical examination revealed that the 
Veteran was able to stand independently from the seated 
position of her chair.  Knee and lower extremity contours 
were normal, and she had patellofemoral crepitation in both 
knees.  There was no evidence of knee joint instability.  The 
record reflects that the Veteran had difficulty with stair 
ambulation due to knee arthritis, that she had episodes of 
arthritis flare-up, and that her knee disorders decreased her 
standing and ambulatory function.  The report concluded that 
the Veteran was a candidate for housing on a single level 
that does not require stair ambulation due to right and left 
knee arthritis.  

A September 2008 VA treatment record indicates that the 
Veteran lost her knee brace, and that she had a difficult 
time standing up and walking.  She was given a knee sleeve 
for the left knee.  Physical examination revealed left knee 
tenderness with decreased flexion and antalgic gait using a 
cane.  There was no erythema, warmth, swelling, or pedal 
edema.  A February 2009 record reflects that the Veteran was 
independent in cane and knee brace use.  She was issued a 
replacement aluminum off-set cane with ice pick tip.  Another 
February 2009 record notes the Veteran's complaints of right 
knee pain, and her request that she be issued a right knee 
brace.  Physical examination revealed antalgic gait using a 
cane.  She was wearing a brace on the left knee.  A May 2009 
record reveals that the Veteran continued to wear her knee 
brace.  Another May 2009 record notes that the Veteran stated 
that she had constant knee pain and that it was hard to get 
out of her apartment.  She also indicated that she fell a 
couple of times in her apartment due to her knees.  A June 
2009 treatment record notes the Veteran's complaints of knee 
pain, and that she had a brace and used a cane to walk.  
Physical examination revealed an antalgic gait using a cane.  
An August 2009 VA treatment record reflects the Veteran's 
complaints of bilateral knee pain.  The report indicates that 
the Veteran wore a brace for stability of the left knee and 
ambulated with the assistance of a cane.

In an October 2009 letter, J.M., M.D. noted that the Veteran 
had severe problems with PTSD and chronic social and 
environmental stress, and that her mental status would be 
greatly improved if she could get a place of her own with the 
help of the adaptive housing grant.  Dr. J.M. indicated that 
the Veteran was living in an apartment, and that her landlord 
was not happy with the Veteran's daughter.  Dr. J.M. stated 
that, if the Veteran could have the grant, it would help 
"prevent continued worsening and exacerbation of physical 
conditions and psychological problems.  

In November 2009, the Veteran underwent a VA joints 
examination.  The Veteran complained of bilateral knee pain, 
and she reported that her knees give out and that she has 
fallen several times.  She wore a brace on her right knee for 
support.  She reported pain in her knees and difficulty with 
stairs, walking, bending, getting up out of chairs, and 
sometimes lying down, especially when the weather was cold 
and rainy.  She reported right knee symptoms including giving 
way, instability, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, dislocation or subluxation 
one to two times per year, locking episodes several times a 
year but less than monthly, warmth, redness, swelling, and 
tenderness.  She reported left knee symptoms including 
instability, pain, stiffness, weakness, decreased speed of 
joint motion, warmth, redness, swelling, and tenderness.  
There were no constitutional or incapacitating episodes of 
arthritis.  The Veteran was unable to stand more than a few 
minutes, and was unable to walk more than a few yards.  She 
reported that she always used assistive devices including 
corrective shoes, orthotic inserts, a cane, and a brace.

Physical examination revealed antalgic gait with other 
evidence of abnormal weight bearing.  There was an abnormal 
shoe wear pattern.  There was no loss of bone and no 
inflammatory arthritis.  Examination of the right knee 
revealed crepitus, tenderness, and guarding of movement.  
There was no mass behind the knee, clicks, snaps, grinding, 
instability, locking, effusion, dislocation, absent meniscus, 
or tear.  There was abnormal tracking and subpatellar 
tenderness, and a McMurray's test was positive.  Examination 
of the left knee showed crepitus, tenderness, and guarding of 
movement.  There was no mass behind the knee, clicks, snaps, 
grinding, instability, or meniscus abnormality.  There was 
subpatellar tenderness.  Range of motion of the left knee 
revealed flexion from 0 to 120 degrees.  Extension was 
limited by 20 degrees.  There was objective evidence of pain 
with active motion on the left side.  Range of motion of the 
right knee showed flexion from 0 to 90 degrees.  Extension 
was limited by 20 degrees, and there was objective evidence 
of pain with active range of motion on the right side.  There 
was objective evidence of pain following repetitive motion.  
After repetitive motion, range of motion of the left knee 
revealed flexion from 0 to 115 degrees and extension from 90 
to 20 degrees.  After repetitive motion, range of motion of 
the right knee showed flexion from 0 to 90 degrees and 
extension from 90 to 20 degrees.  There was no joint 
ankylosis.  The diagnosis was osteoarthritis of the bilateral 
knees.  The examiner explained that the Veteran's bilateral 
knee disorder caused decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength, and pain.  The disability prevented the 
Veteran from performing chores and exercise, severely limited 
her ability to shop and toilet, moderately limited her 
ability to bathe, dress, groom, and drive, and mildly limited 
her ability to feed.  It also made standing up to cook 
problematic.

Based on a thorough review of the evidence of record, the 
Board concludes that the preponderance of the evidence does 
not show that the Veteran actually has loss of use of her 
legs.  The Board acknowledges that the evidence shows that 
the Veteran regularly used knee braces and a cane for 
ambulation, that she had difficulty with stair ambulation, 
that she had antalgic gait, that she had bilateral knee 
weakness with giving out, and that she had trouble getting up 
from chairs.  In addition, the evidence shows that her knee 
disorders decreased her standing and ambulatory function and 
that she had a difficult time standing and walking without 
her knee brace.  The November 2009 VA examiner reported that 
the Veteran was unable to stand for more than a few minutes, 
was unable to walk more than a few yards, and that she always 
used assistive devices.  Further, Dr. J.R. found the Veteran 
to be "disabled for stair ambulation."  

However, despite her regular use of knee braces and a cane, 
her decreased function for standing and walking, and her 
inability to use stairs, the weight of the evidence does not 
show that the Veteran has lost the use of her lower 
extremities as a result of her service-connected disabilities 
such that she is precluded from ambulating without the use of 
assistive devices.  Indeed, the Veteran testified during her 
June 2006 hearing before the Board that she could sometimes 
walk and ambulate without the use of a cane.  Although Dr. 
H.P. stated that the Veteran used bilateral knee braces and a 
cane for support, Dr. H.P. did not indicate that they were 
required for ambulation.  In August 2005, she was able to 
stand independently from the seated position of her chair and 
there was no knee or joint instability.  In addition, review 
of the evidence of record reflects that the majority of the 
Veteran's complaints have been that she has had significant 
difficulty climbing and descending stairs as a result of her 
bilateral knee disorders.  However, the inability to use 
stairs is not a basis for specially adapted housing.  While 
the Board does not doubt the Veteran's sincerity in 
testifying about her physical limitations, the evidence does 
not demonstrate that her service connected bilateral knee 
disabilities are of such severity - objectively - that she 
has lost the use of her legs.  Clearly, she has limited 
motion, weakness, and complaints of pain with motion.  There 
is no doubt that such symptoms affect her functional 
abilities, and the Board does not dispute this.  However, 
loss of use of the extremities is a much higher level of 
impairment than a severe level of functional loss.  

In short, the Board concludes that the Veteran does not meets 
the basic eligibility requirements for entitlement to a 
certificate for specially adapted housing under 38 U.S.C.A. § 
2101(a).  Although she may choose to use knee braces and a 
cane because they provide support and ease the severity of 
her pain, that is not the equivalent of a medical finding 
that she has lost the use of her lower extremities such as to 
preclude locomotion without the aid of her knee braces and 
cane.  Accordingly, the Veteran does not meet the criteria 
for a certificate of eligibility for assistance in acquiring 
specially adapted housing.  38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809.

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  In the present 
case, the Veteran has not asserted, nor does the record show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands.  Therefore, a special home adaptation 
grant is also not warranted.  Id.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for residuals of a cold injury is denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


